Citation Nr: 0104674	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.  He died in November 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The appellant was scheduled for a hearing before a Member of 
the Board in November 2000.  However, she failed to appear 
for such hearing indicating in correspondence received in 
September 2000 that she would be unable to attend the 
hearing.  Her case was referred to her representative in 
November 2000 for the submission of additional argument on 
her behalf.  


FINDINGS OF FACT

1.  The Certificate of Death identifies the cause of the 
veteran's death as emphysema due to tobacco dependency and 
mustard gas exposure.

2.  At the time of his death, the veteran was service 
connected for prostatitis.

3.  The preponderance of the evidence shows that the veteran 
was not exposed to mustard gas during active service.

4.  The evidence of record does not demonstrate a causal 
relationship between the veteran's emphysema and his military 
service


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service, and was not due to mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's cause of death was 
due to mustard gas exposure during active service.  During 
his lifetime, the veteran claimed that he suffered from 
chronic obstructive pulmonary disease as a result of mustard 
gas exposure during basic training in 1944 at Camp Blanding, 
Florida or Fort Meade, Maryland.  He believed that the 
exposure occurred during gas mask training because his mask 
did not fit well.

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(2000).

Further, exposure to certain specified vesicant agents during 
active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2000).

Even if the criteria for presumptive service connection under 
the provisions of 38 C.F.R. § 3.316 (2000) are not met, a 
veteran is not precluded from establishing service connection 
by proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met.  38 C.F.R. § 3.316 (2000); See Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).

Before addressing the appellant's claim, the Board notes 
that, on November 9, 2000, the President signed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the appellant's 
appeal include the establishment of specific procedures for 
advising the claimant and her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the appellant's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the appellant's 
claim was filed.  Specifically, the appellant and her 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.

However, during the veteran's lifetime, a substantial body of 
evidence was developed with respect to the veteran's claim, 
and the RO's statements and supplemental statements of the 
case clarified what evidence would be required to establish 
entitlement to service connection.  In addition, the Board 
remanded the case twice for additional development that was 
accomplished by the RO.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, thereby curing (or rendering harmless) the RO's 
earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VA. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  Further, 
the appellant was provided with the governing laws and 
regulations applicable to her claim, she was, therefore, 
notified of the evidence needed to establish her claim, she 
was notified of the extensive development undertaken in 
connection with the veteran's claim, and although the RO 
denied her claim on a not well-grounded basis, the RO also 
provided a discussion of the evidence and principles involved 
in the statement of the case and supplemental statement of 
the case.  Therefore, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
the appellant has been provided proper notice, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.  The Board 
finds that there has been substantial compliance with the 
Veterans Claims Assistance Act of 2000.  

The veteran died in November 1998.  The Certificate of Death 
lists the cause of death as emphysema due to tobacco 
dependency and mustard gas exposure.  The veteran's service 
medical records are incomplete because they were partially 
destroyed by fire at the National Personnel Records Center.  
However, the available records, including the separation 
examination of April 1946, include no findings related to a 
respiratory disorder.

A July 1955 report from E. J. Shully, M.D., stated that the 
veteran's yearly physical examinations from 1946 through 1955 
were completely negative except for a prostate condition.  
Likewise, VA examinations in March 1948, September 1955, and 
September 1960 reported no findings or complaints of a 
respiratory disorder, and a chest x-ray performed in October 
1960 was normal.

Records from Northern Michigan Hospital show that the veteran 
was admitted in May 1984 with a 10 year history of shortness 
of breath on exertion.  The veteran was diagnosed with 
chronic obstructive pulmonary disease, emphysemous type.  He 
was readmitted in January 1992 with an exacerbation of his 
chronic obstructive pulmonary disease.  A chest x-ray showed 
changes consistent with chronic obstructive pulmonary disease 
and some old scarring.  Pulmonary function tests revealed 
severe obstructive ventilatory defect.

Records from April 1987 to December 1992 from Blake M. 
Slater, D.O, show that the veteran had a prior medical 
history of emphysema and that he carried a diagnosis of 
chronic obstructive pulmonary disease in June and November 
1991.  Records from Eero J. Ranta, M.D., include October 
1985, January 1991, and March 1993 x-rays of the chest, and 
May 1991 pulmonary tests, that documented chronic obstructive 
pulmonary disease and fibrosis.  In May 1991, the veteran 
presented with chest pain with shortness of breath and he was 
assessed with severe chronic obstructive pulmonary disease.  
He was followed through March 1993.

A May 1992 letter from D. J. Gillespie, M.D., stated that the 
veteran's symptoms were consistent with chronic obstructive 
pulmonary disease and that pulmonary function tests showed 
severe airways obstruction.  An x-ray of the chest revealed 
emphysemous changes in both lungs and a calcified granuloma 
in the right upper lobe.  Physical examination found 
decreased breath sounds over both lungs and significant 
expiratory slowing and rare wheezing on forced expiration.  A 
February 1993 letter from Daniel E. McDonnel, M.D., stated 
that the veteran had documented severe chronic obstructive 
pulmonary disease.  The veteran was on extensive 
bronchodilators, oral steroids, and home oxygen.

An October 1993 letter from Dr. Ranta stated that the veteran 
was exposed to mustard gas in 1944 while in the service and 
that he developed increasing shortness of breath and 
emphysema since that time.  He was now totally and 
permanently disabled and Dr. Ranta believed that his 
condition was service connected.

The veteran submitted an article from the January/February 
1995 issue of the Disabled American Veterans (DAV) magazine.  
The article reported that a veteran had received VA 
compensation for exposure to mustard gas at Camp Blanding 
during World War II.  According to the article, there was no 
official record of the exposure due to wartime secrecy and 
Department of Defense documents do not list Camp Blanding as 
a mustard gas training area.  The veteran reportedly relied 
on buddy statements to establish entitlement to service 
connection and was a member of the 30th division and 
participated in training in early 1943.

In March 1996, fellow servicemen submitted letters and 
reported that they had completed basic training with the 
veteran at Camp Blanding and had been exposed to mustard gas 
and tear gas.  Records from Northern Michigan Hospital show 
that the veteran was admitted with chronic obstructive 
pulmonary disease with acute exacerbation in May 1995.  In 
March 1996, he was admitted with a chronic respiratory 
failure with acute exacerbation, bronchitis, and chronic 
obstructive pulmonary disease.

In August 1996, the National Personnel Records Center (NPRC) 
was unable to provide verification that the veteran was 
exposed to mustard gas.  In March 1997, the RO requested 
verification of the veteran's mustard gas exposure from the 
U.S. Army Chemical and Biological Defense Agency at Aberdeen 
Proving Ground, Maryland (Aberdeen).  In April 1997, Aberdeen 
responded that it could not provide the requested information 
because the inquiry was insufficient.  The RO thereafter sent 
two additional requests to Aberdeen.  In October 1997, 
Aberdeen responded that it could not verify the veteran's 
alleged exposure to mustard gas.  It reported that Camp 
Blanding and Fort Meade were not sites that experimented with 
mustard agent.  Rather, they conducted standard chemical 
warfare training.  The veteran's burning of the eyes and 
throat may have been due to the tear gas or chlorine used in 
gas chamber training.

In October 1998, the RO requested verification of the 
veteran's mustard gas exposure from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and the U.S. 
Army Medical Research and Material Command at Fort Detrick, 
Maryland (Fort Detrick).  In December 1998, Fort Detrick 
replied that the veteran's name was not listed as a chemical 
warfare exposure participant and that they had no further 
information.

In June 1999, the USASCRUR recommended that the VA contact 
Defense Manpower Data Center (Manpower).  The RO requested 
information from Manpower the following month.  In October 
1999, Manpower responded that its database of those exposed 
to mustard gas did not include the veteran's name.  It also 
stated that mustard gas testing was not performed at Camp 
Blanding or Fort Meade.  Many veterans believed that they 
were exposed to mustard gas but they only participated in 
routine chemical warfare defense training.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  As an 
initial matter, the Board notes that there is no indication 
that the veteran had a respiratory disorder such as emphysema 
in service or in close proximity thereto.  There is no 
allegation or objective medical evidence that directly links 
the veteran's emphysema to any incident of military service 
other than the purported mustard gas exposure.  The Board 
recognizes that the veteran was diagnosed with chronic 
obstructive pulmonary disease approximately 40 years after 
his discharge from active service and that this disease 
eventually led to his death.  The Board also acknowledges 
that the veteran submitted lay statements, a DAV article, and 
an opinion from Dr. Ranta in support of his claim that he was 
exposed to mustard gas in service and that this exposure 
caused his chronic obstructive pulmonary disease.

However, the Board finds that the evidence fails to show that 
the veteran was, in fact, exposed to mustard gas in service.  
The Board finds that the official responses from NPRC, 
Aberdeen, USASCRUR, Fort Detrick, and Manpower concerning the 
sites for mustard gas testing and the veteran's individual 
exposure to such testing outweigh the aforementioned evidence 
submitted by the veteran.  The veteran and his fellow 
servicemen were not competent to determine whether they were 
exposed to mustard gas or to simply tear gas and chlorine, as 
suggested by the official agencies.  Moreover, Dr. Ranta 
apparently relied upon the veteran's personal history of 
mustard gas exposure.  The record contains no indication that 
Dr. Ranta had independent knowledge of the sites for mustard 
gas training in 1944.

While the Board does not question the veracity of the DAV 
article, it cannot rely upon the facts and circumstances of 
another veteran's award of service connection in order to 
determine the merits of the present claim.  See 38 C.F.R. 
§ 20.1303 (2000).  The Board notes that the DAV article 
refers to purported testing at Camp Blanding of members of 
the 30th Quartermaster Company in early 1943, before the 
veteran was stationed there.  Further, as noted above, the RO 
has extensively searched for objective documentation that 
Camp Blanding or Fort Meade were the sites of mustard gas 
training or that the veteran was exposed to mustard gas 
during his period of service.  However, all official replies 
were negative.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran was exposed to mustard gas in service and the benefit 
sought on appeal must be denied.

As a final matter, the Board observes that, at the time of 
the veteran's death, his claim was on remand to the RO for 
additional development on the issue of service connection for 
a respiratory disorder as due to mustard gas exposure.  The 
RO, in May 1999 rating decision, however, denied service 
connection for the cause of the veteran's death and the 
ancillary Chapter 35 eligibility issue without consideration 
of the appellant's entitlement to accrued benefits.  The 
Board notes that while it does initially appear that the 
appellant was filing an accrued benefits claim, it appears 
from her later statements that service connection for the 
cause of the veteran's death was the issue that she was 
pursuing.  The underlying issues are essentially the same, 
and the RO's decision as does the Board's decision this date 
essentially disposes of any claim for service connection for 
a respiratory disorder as due to exposure to mustard gas. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

